DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 13, 14, 16 and 21-23 are pending.
Claims 13, 14, 16 and 21-23 are rejected.
Claims 1-12, 15 and 18-20 are canceled.

Response to Amendment
The amendment to claim 13 filed on April 20, 2022 does not comply with the requirements of 37 CFR 1.121(c) because the claim has been amended but it is listed as previously presented.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.


Claim Rejections - 35 USC § 103
The rejection of claims 1-5, 7-12 and 18-20 under 35 U.S.C. 103 as being unpatentable over Mavity (US 2,697,732) in view of Honma et al. (WO 2014/083426 A1) and Becker et al. (WO 2012/118542 A1) is withdrawn, since these claims were canceled in the amendment filed April, 20, 2022.
The rejection of claims 1-5, 7 and 18-20 under 35 U.S.C. 103 as being unpatentable over Kozellj et al. (“Strong-Acids-Promoted Protiodeacylation of Sterically Nonhindered Alkyl Aryl Ketones’, Synlett Letter, No. 11, 2007, pp. 1699-1702) is withdrawn, since these claims were canceled in the amendment filed April, 20, 2022.

Response to Arguments
Claim Rejections - 35 USC § 112
Applicant’s arguments, see pages 6-8, filed April 20, 2022, with respect to the rejection of Claims 13, 14, 16 and 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement have been fully considered and are persuasive.  The rejection of claims 13, 14, 16 and 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph has been withdrawn. 

Rejection of claims 13, 14 and 16 under 35 U.S.C. 103 as being unpatentable over Steck et al. (US 4,967,013)
Applicant's arguments filed April 20, 2022 have been fully considered but they are not persuasive. 
The applicants arguments in paragraph 1 on page 10 are not persuasive because the instant claims do not exclude the use of aromatic aldehydes as starting materials nor the use of methanol as a co-solvent.
The applicants arguments in paragraph 3 on page 10 are not persuasive because Steck et al. do teach and/or suggest the use of excess water (see for instance column 3, lines 40-54 and Examples 45-49 use a molar ratio of 4-methoxybenzaldehyde to water of 1:1.5).
The applicants arguments in the paragraph bridging pages 10 and 11 are not persuasive because the Applicants showing in Examples 51-65 is only for molar ratios of water to the compound of (a) of 111:1, in the presence of zeolite beta, at a temperature of 250°C under a pressure of 50 bar or at a temperature of 275°C under a pressure of 75 bar.  Thus, the showing is not commensurate in scope with the claimed invention.  Further, the showing is not a comparison with Steck et al. who exemplifies a molar ratio of water to the compound to be dealkylated of 1.5:1.  None of the Tests conducted in the Sergueev Declaration have a molar ratio of water to the compound to be dealkylated of 1.5:1.    Thus, the comparison is not with the closest prior art.  Further, the applicants have not demonstrated that the results obtained are unexpected, in particular given the disclosure of Steck et al. showing the yield of the product decreased without the addition of water compared to when water is present.  Thus, Steck et al. show that water is a result effective variable.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. See: MPEP 716.02.
 
Rejection of claims 13, 14, 16, and 17 under 35 U.S.C. 103 as being unpatentable over Mavity (US 2,697,732) in view of Honma et al. (WO 2014/083426 A1) and Becker et al. (WO 2012/118542 A1)
Applicant's arguments filed April 20, 2022 have been fully considered but they are not persuasive.  
The examiner recognized that Mavity differs from the instant claims in that Mavity does not require an aqueous reaction mixture. However, Mavity does disclose that the reaction may be effected in any suitable manner and will depend upon the catalyst employed (see column 2, lines 62-63).
Thus, Mavity was combined with Honma et al. because Honma et al. disclose a process for demethylating or demethoxylating aromatic compounds wherein it is disclosed that it is preferable to use water in both gas phase and liquid phase reactions (see paragraphs 0027-0035).  The molar ratio of raw material (the aromatic compound having a methoxy group) to the solvent (water) is disclosed as being not particularly limited but is normally 0.1 to 5 and preferably 0.3 to 1 in views of facilitating supply of the raw material to the catalyst by improving fluidity by using a sufficient amount of the solvent and of reducing the calories consumed by the solvent from an economical aspect (paragraphs 0027- 0028).   Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize a molar ratio of water to raw material ranging from about 3-50:1 in views of facilitating supply of the raw material to the catalyst by improving fluidity.  
Further, Becker et al. is being used for the teaching of known dealkylation catalysts (paragraph 0037), not for the amount of water to use in the dealkylation process.  Nonetheless, the disclosure in paragraph 0025 of Becker et al. is regarding a hydroalkylation step not a dealkylation step.
For the reasons given above, The Examiner respectfully maintains that claims 13, 14, 16 and 17 are unpatentable over Mavity in view of Honma et al. and Becker et al. under 35 U.S.C. 103.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   The Applicants added new claims 22 and 23 that require a molar ratio of water to compound (a) of at least 5:1 or at least 11:1, respectively.  However, nowhere in the original disclosure is there a written description of a molar ratio of water to compound (a) of at least 5:1 or at least 11:1.    The only implicitly disclosed molar ratio of water to compound (a) is 111:1 (see examples 51-65).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Steck et al. (US 4,967,013).
Steck et al. disclose a method for the dealkylation of a compound having the claimed formula (II), wherein R1 may be an alkyl group or OH, n can be 0-4, m can be 1-4, R2 is a linear or cyclic alkyl group, and the 
    PNG
    media_image1.png
    36
    41
    media_image1.png
    Greyscale
 is a CHO group, to obtain a phenolic compound having the claimed formula (IIa) comprising contacting the compound having the claimed formula (II) with an aqueous reaction mixture in the presence of a zeolite at a temperature of from 120-300°C and a pressure of from atmospheric to 40 bar, depending upon the volatility of the starting compounds (column 1, lines 5-8; column 2, line 3 to column 5, line 12; Examples 45-49; Table 6; and the claims).  Steck et al. teach and/or suggest the use of excess water (column 3, lines 40-54 and Examples 45-49, which use a molar ratio of 4-methoxybenzaldehyde to water of 1:1.5).  The temperature and pressure ranges disclosed by Steck et al. overlap with the claimed temperature and pressure ranges of at least 225°C and at least 20 bar or 30 bar.   Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to select a temperature of at least 225°C and a pressure of at least 20 bar or 30 bar, since Steck et al. disclose that a temperature of as high as 300°C and a pressure as high as 40 bar were suitable for use in a dealkylation process and are selected depending upon the volatility of the starting compounds.  
Steck et al. differ from the instant claims in that it is not required that the zeolite be acidic nor that the contact be under an inert gas atmosphere. However Steck et al. clearly disclose that the zeolite can be used in acidic form (paragraph bridging columns 5 and 6) and that the starting material can be diluted with an inert gas (column 3, lines 40-43).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use an acidic zeolite and contact the reactants under an inert gas atmosphere, since Steck et al. disclose that the zeolite can be used in acidic form and the starting material can be diluted with an inert gas.
Claims 13,14, 16, 17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mavity (US 2,697,732) in view of Honma et al. (WO 2014/083426 A1) and Becker et al. (WO 2012/118542 A1).
Mavity disclose a process for O-dealkylation of a compound encompassing the
claimed formula (II) to obtain a phenolic compound of the claimed formula (Ila) (entire disclosure).  Any suitable aromatic ether may be treated including those having substituent groups comprising hydrocarbons, oxygen, nitrogen and/or sulfur groups attached to the ring or to the hydrocarbon substituents (column 1, lines 57-81). The O-dealkylation may be effected in the presence of any suitable catalyst with a preference being a catalyst of the metal oxide type (column 2, lines 29-47). The O-dealkylation may be effected at any suitable temperature, but is generally in the range of from about 300 to about 700°F (about 148 to about 371°C), which overlaps with the claimed at least 225°C (column 2, lines 48-54). The pressure can range from atmospheric to 1000 pounds or more (from 1 to 68.94 bar or more), which overlaps with claimed pressure of at least 20 bar, 30 or 50 bar (column 2, lines 60-61).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The contacting occurs in an inert atmosphere (Example 1).  
Mavity differs from the instant claims in that Mavity does not require an aqueous
reaction mixture, in particular an excess of water as required by claim 13 or the molar ratio of water to compound (a) of at least 5:1 (claim 22) or at least 11:1 (claim 23) . However, Mavity does disclose that the reaction may be effected in any suitable manner and will depend upon the catalyst employed (column 2, lines 62-63).
Honma et al. disclose a process for demethylating or demethoxylating aromatic
compounds (entire disclosure). Honma et al. disclose that it is preferable to use
an excess of water as solvent in both gas phase and liquid phase reactions (paragraphs 0027-0035).  The molar ratio of raw material (the aromatic compound having a methoxy group) to the solvent water is disclosed as being not particularly limited but is normally 0.1 to 5 and preferably 0.3 to 1 in the gas phase in views of facilitating supply of the raw material to the catalyst by improving fluidity by using a sufficient amount of the solvent and of reducing the calories consumed by the solvent from an economical aspect (paragraphs 0027- 0028).   In the liquid phase the mass ratio of the raw material (the aromatic compound having a methoxy group) to the solvent (water) is normally 1 to 100 and preferably 1 to 20 in view of securing homogeneity of reactants (paragraph 0036). 
One having ordinary skill in the art before the effective filing date of the claimed
invention would have found it obvious to use an aqueous reaction mixture in excess as required by claim 13, since Mavity disclose that the reaction may be effected in any suitable manner and the skilled artisan would have been further motivated to use an aqueous reaction mixture in a molar ratio of water to compound (a) of at least 5:1 (claim 22) or at least 11:1 (claim 23) in the dealkylation process of Mavity, since Honma et al. disclose that in a process for demethylating aromatic compounds it is preferable to use an excess of water in both a gas phase and a liquid phase reactions. One having ordinary skill in the art before the effective filing date of the claimed invention would have further been motivated to utilize a ratio of water to raw material in the claimed molar ratios in the dealkylation process of Mavity, since Honma et al. disclose using a solvent (water) to raw material ranging from about 1-100:1 in a demethylation process in order to facilitate the supply of the raw material to the catalyst by improving fluidity and of reducing the calories consumed by the solvent from an economical aspect or in view of securing homogeneity of reactants.  
Mavity differs from the instant claims in that Mavity does not require using an
aluminophosphate or silicoaluminophosphate catalyst. However, Mavity does disclose
that the reaction may be effected in the presence of any suitable catalyst such as silica-
alumina, mixed metal oxides and phosphoric acid (column 2, lines 29-47).
Becker et al. disclose that aluminosilicate, aluminophosphate,
silicoaluminophosphate, mixed metal oxides and phosphoric acid are all suitable
dealkylation catalysts (paragraph 0037).
One having ordinary skill in the art before the effective filing date of the claimed
invention would have found it obvious to use an aluminophosphate or an
silicoaluminophosphate as the catalyst in the process of Mavity, since Mavity disclose
that the reaction may be effected in the presence of any suitable catalyst and Becker et
al. disclose that like aluminosilicate, mixed metal oxides and phosphoric acid,
aluminophosphate and silicoaluminophosphate are also suitable dealkylation catalysts.
Mavity further differs from the instant claim 17 in that Mavity does not require the phenolic compound be the claimed phenolic compounds. However, Mavity disclose that any suitable aromatic ether may be treated including those having substituent groups comprising hydrocarbons, oxygen, nitrogen and/or sulfur groups attached to the ring or to the hydrocarbon substituents (column 1, lines 57-81).
One having ordinary skill in the art before the effective filing date of the claimed
invention would have found it obvious to use the process of Mavity to prepare the
claimed phenolic compounds, since Mavity disclose that any suitable aromatic ether
may be treated including those having substituent groups comprising hydrocarbons,
oxygen, nitrogen and/or sulfur groups attached to the ring or to the hydrocarbon
substituents.  Once the general reaction has been shown to be old, the burden is on the applicant to present reason or authority for believing that a group on the starting compound would take part in or affect the basic reaction and thus alter the nature of the product or the operability of the process. See In re Neugebauer et al. (CCPA 1964) 330 F2d 353, 141 USPQ 205 and In re Boe et al. (CCPA 1974) 505 F2d 1297, 184 USPQ 38.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699